Citation Nr: 1227637	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO. 08-18 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946. He died in 2007. The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence is at least in equipoise to show that the Veteran's service-connected bronchial asthma contributed substantially and materially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the veteran's death have been met. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board finds that the competent medical evidence of record is sufficient to demonstrate that Veteran's service-connected bronchial asthma, rated as 60 percent disabling at the time of his death, contributed substantially and materially to his death. As a result, the Board grants service connection for the cause of the Veteran's death. 

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed below, sufficient evidence is of record to grant the claim on appeal. Therefore, no further notice or development is needed with respect to this matter. 


Merits of the Claim

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312. 

For a service connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service connected disability to constitute a contributory cause, it is not sufficient to show that it causally shared in producing death, but it must be shown that there was a causal connection. Id. 

The standards and criteria for determining whether or not a disability is service-connected for purposes of 38 U.S.C.A.§ 1310 are the same as those applicable under 38 U.S.C.A. chapter 11. 38 U.S.C.A.§ 1310(a).

At 38 U.S.C.A. chapter 11 it is provided that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service-connected diseases or injures involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. See 38 C.F.R. § 3.312(c)(3).

At the time of the Veteran's death in 2007 service connection was in effect for bronchial asthma, rated as 60 percent disabling. 

The Veteran's Certificate of Death indicates that the immediate cause of his death was metastatic lung cancer. Record of VA treatment show that he had been diagnosed with lung cancer in April 2007 and died months later. The Veteran's death certificate lists as "significant conditions contributing to death" (1) terminal delirium, and (2) respiratory distress due to asthma.

In a medical opinion dated in June 2012, Ann Gordon, M.D., indicated that she had reviewed the Veteran's pertinent medical records. She recounted the Veteran's medical history, including the fact that during his lifetime the Veteran had several emergency room visits where the Veteran received IV steroids  and nebulizer treatments for steroids. 

Dr. Gordon further recounted that in March 2007 the Veteran was seen in Urgent Care with complaints of hemoptysis and was found to have a right upper lobe lung mass on chest X-ray, and that in April 2007 he was found to have metastatic lung cancer. She noted that the Veteran's death certificate stated that metastatic lung cancer was the immediate cause of death and that the stated significant causes of death were terminal delirium and respiratory distress due to asthma.

 Dr. Gordon asserted that exacerbations occurred frequently in severe asthma. She noted that these exacerbations result in significant morbidity and can lead to hospitalization and death. She further noted that severe exacerbations can also lead to accelerated decline in lung function. She cited to multiple studies to support the finding that older adults with acute or severe asthma have increased symptoms and risks, and a substantial burden of morbidity and mortality.

Dr. Gordon summarized that the Veteran had been service-connected for bronchial asthma, rated as 60 percent disabling, and had been seen on numerous occasions for poorly controlled asthma. She noted that the Veteran had metastatic lung cancer also, and that the immediate cause of death was noted to be metastatic lung cancer, with the contributory causes including respiratory distress due to asthma. She concluded that it was more likely than not that the Veteran's service-connected asthma caused further compromise in the Veteran's lung function and contributed to his demise.

The Veteran's death certificate lists respiratory distress due to asthma as a significant contributory cause of death, but without explanation. It is therefore of limited probative value. However, the medical opinion of Dr. Gordon explaining why asthma was likely a contributory cause of death is well-supported by her review of the claims file, an accurate recounting of the Veteran's medical history and medical records, citation to relevant medical studies, and a reasoned explanation. Accordingly, the medical opinion of Dr. Gordon is afforded significant probative value as that of a clinician sufficiently educated and informed of the relevant facts and in the relevant filed of medicine. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("VA medical examiners and private physicians offering medical opinions in veterans benefits cases are nothing more or less than expert witnesses").

Further, Dr. Gordon's opinion includes findings to the effect that the Veteran's asthma, an active process affecting a vital organ, the lungs, rendered the Veteran materially less capable of resisting the disease constituting his primary cause of death. VA regulations require careful consideration of this aspect of Dr. Gordon's opinion. See 38 C.F.R. § 3.312(c)(3).

There are of record two medical findings indicating the Veteran's service-connected asthma was a significant contributory cause of death. There is essentially no medical evidence to the contrary. Accordingly, and affording the benefit of the doubt in favor of the Veteran, service connection for the cause of the Veteran's death is warranted. See 38 U.S.C.A. §§ 1310, 5107(b); 38 C.F.R. § 3.312(c)(3).








ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


